DETAILED ACTION
	The following action is in response to communications filed for application 16/991,249 on August 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2022 was filed after the mailing date of the Notice of Allowance on August 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All references cited were considered and do not affect the current status of the application.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the hybrid vehicle as claimed, and particularly including a control device programmed to:  set a required driving force that is required for the driveshaft, based on an operation amount of an accelerator and a vehicle speed; 15set a gear ratio, based on the operation amount of the accelerator and the vehicle speed; set a second upper limit driving force of the driveshaft when the upper limit power is output from the engine and power storage device power 15compensation is performed to charge or discharge the power storage device based on a power corresponding to the target compensation power, and the control device is programmed to set the target driving force to the smaller between the required driving force 20and the second upper limit driving force, and wherein when a first type gear shift line is used as a gear shift line to change the gear ratio, and a predetermined condition including a condition that a state of charge of the power storage device is equal to or lower than a first ratio is satisfied, 25the control device is programmed to change the gear shift line to a second type gear shift line that recommends a lower speed gear ratio than the first type gear shift line, and including the remaining structure and controls of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 29, 2022